Citation Nr: 1817190	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  13-24 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for a service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Army from June 1979 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for lumbar spine disability and assigned the same an initial 40 percent rating, effective July 29, 2010.

This case was previously before the Board in June 2016 and August 2017, where the issue on appeal was remanded for further evidentiary development.  


FINDING OF FACT

The Veteran's low back disability has not been manifested by ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242-5243 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II. Increase Rating for Low Back

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

The Veteran's back disability is evaluated under DC 5242-5243, which assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

Based on the objective medical findings of record, the Board finds no basis to award a rating higher than the current 40 percent.  To merit the next higher rating of 50 percent under DC 5242, there must be unfavorable ankylosis of the entire thoracolumbar spine.  None of the objectively measured ranges of motion noted in VA examinations in 2010, 2016, and 2017 meets the standard.  Additionally, none of the VA examiners found evidence of ankylosis.  See VA Examination November 2010, July 2016, and October 2017.

A higher rating is also not warranted under the diagnostic criteria pertaining to IVDS.  To merit a 60 percent rating under DC 5243, there must be intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The evidence of record does not reflect that the Veteran was ever prescribed bed rest by a physician.  Moreover, the Veteran has repeatedly denied any incapacitating episodes.  See VA Examination November 2010, July 2016, and October 2017.

Specifically, during the November 2010 examination, the Veteran complained of pain that radiated down his legs that worsened with increased activity.  There were no neurological abnormalities noted except for numbness and paresthesias.  Although the Veteran complained of sharp stabbing pain, there were no indications of incapacitating episodes.  His gait was abnormal and noted to be slow antalgic.  The exam revealed pain with motion and localized tenderness.  He had forward flexion to 30 degrees, extension to 10 degrees, left lateral flexion and rotation to 20 degrees, with right lateral flexion and rotation to 10 degrees.  There was objective evidence of pain on active range of motion.  Likewise, there was objective evidence of pain following repetitive motion but no additional limitations after repetitive motion.

In the July 2016 examination, the Veteran reported back pain that sometimes radiated to the buttocks with lower extremity numbness and tingling.  He indicated flare-ups from prolonged sitting, and reported limited activity.  The examination revealed pain but it did not result in/cause functional loss; there was no pain with weight bearing and no objective evidence of localized tenderness or pain on palpation.  He was able to perform repetitive use testing without additional functional loss.  The Veteran had forward flexion to 45 degrees, extension to 10 degrees, left lateral flexion and rotation to 15 degrees, with right lateral flexion and rotation to 15 degrees.  His range of motion did not contribute to functional loss.  The examiner was unable to report on pain, weakness, fatigability or incoordination that significantly limits functional ability.  The Veteran did have guarding or muscle spasm but it did not result in abnormal gait or abnormal spinal contour.  The Veteran indicated regularly using a cane.  

In the October 2017 examination, the Veteran reported low back pain at any time with sitting and walking.  He reported intermittent radiating pain down both legs with numbness.  The Veteran did not report flare-ups.  He did report functional loss stating that he has to miss work at least three to four times per month.  The examination revealed forward flexion to 30 degrees, extension to 0 degrees, left lateral flexion to 10 degrees and rotation to 20 degrees, with right lateral flexion to 10 degrees and rotation to 20 degrees.  Pain was noted on the exam and caused functional loss.  However, there was no evidence of pain with weight bearing, no evidence of pain on passive range of motion, no evidence of pain with non-weight bearing.  The Veteran had guarding or muscle spasms that resulted in abnormal gait.  IVDS was shown, but the Veteran did not report any episodes of acute signs or symptoms due to IVDS that required bed rest prescribed by a physician.  He occasionally used a wheelchair and regularly uses a cane.

As the evidence of record reflects, the Veteran is not entitled to a rating in excess of 40 percent for his back disability.  His examination results showed that he had forward flexion to 30 degrees and as high as 45 degrees on one occasion.  There was no evidence of ankylosis of the entire thoracolumbar spine.  Additionally, the Veteran did not report incapacitating episodes requiring bed rest and his most recent records did not indicate flare-ups of the back.  Moreover, there was no segmental instability or weakness.

The Board has carefully considered the Veteran's assertions regarding the severity of his low back disability.  He is competent to state how he experiences symptoms, such as pain, that require only personal knowledge as it comes to him through his senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to identify the specific level of disability according to the relevant diagnostic codes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the medical evidence of record, which shows that he is not entitled to a higher schedular rating for his lumbar spine disability, outweighs his opinions.

Finally, the evidence of record does not reflect any associated neurological findings during the appeal period other than the service-connected bilateral lower extremity radiculopathy, which has already been separately rated.  Specifically, no bowel or bladder dysfunction has been shown to be associated with the Veteran's service-connected low back disability.  Indeed, on evaluation, the Veteran himself has denied any bowel or bladder problems.  Thus, any further separate rating based on associated neurological abnormalities is not warranted at any time during the appeal period.

Accordingly, an initial rating in excess of 40 percent for a low back disability is not warranted.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 40 percent for a lumbar spine disability is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


